           Case 5:21-cv-00159-F Document 6 Filed 03/01/21 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA


 DONNA ANDERS,                              )
                                            )
        Plaintiff,                          )
                                            )
 -vs-                                       )      Case No. CIV-21-0159-F
                                            )
 WAL-MART STORES, INC., d/b/a               )
 WAL-MART SUPERCENTER,                      )
 STORE #2803,                               )
                                            )
        Defendant.                          )


                                       ORDER

        The court has a duty to determine its own jurisdiction. Tuck v. United
Services Automobile Assoc., 859 F.2d 842, 844 (10th Cir. 1998).
        This removed case is here on diversity jurisdiction. The notice of removal
states that the defendant is “Walmart Inc….identified herein as Wal-Mart Stores
Inc., d/b/a Wal-Mart Supercenter, Store #2803….”             Doc. no. 1, introductory
paragraph. The notice of removal further states that Walmart, Inc., is a Delaware
corporation with its principal place of business in Arkansas. Doc. no. 1, ¶ 4. The
gist of these statements appears to be that the defendant is mis-identified in the
caption and in the petition as “Wal-Mart Stores, Inc. d/b/a Wal-Mart Supercenter
Store #2803,” and that Walmart, Inc. should be substituted as the defendant. If that
is the case, then a motion to substitute the proper defendant (presumably an agreed
motion), with a proposed order, is necessary. If Walmart, Inc., is substituted as the
defendant, then the information provided in the notice of removal is sufficient to
allege diversity of citizenship, as plaintiff is alleged to be a citizen of Oklahoma, and
             Case 5:21-cv-00159-F Document 6 Filed 03/01/21 Page 2 of 2




Walmart, Inc., is a citizen of Delaware and Arkansas. However, absent substitution
or some other type of clarification regarding the defendant and its citizenship, the
record is not clear with respect to the basis for diversity jurisdiction.
        Defendant, as the party invoking this court’s jurisdiction, is DIRECTED to
file, within fourteen days of the date of this order, either: 1) a motion to substitute
Walmart, Inc., for the currently named defendant in this action; or 2) a supplement
to the notice of removal, clarifying defendant’s position regarding the basis for
diversity jurisdiction. Failure to comply may result in remand or dismissal of this
action without prejudice.
        IT IS SO ORDERED this 1st day of March, 2021.




21-0159p001.docx




                                            2
